Carro, J. (dissenting).
In People v Selikoff (35 NY2d 227), the Court of Appeals rehearsed the duties of the trial court in accepting a negotiated plea of guilty, and subsequently in imposing sentence. “A Judge may not ignore those provisions of law designed to assure that an appropriate sentence is imposed (cf. People v. Lopez, 28 NY2d 148, 151). Thus, any sentence ‘promise’ at the time of plea is, as a matter of law and strong public policy, conditioned upon its being lawful and appropriate in light of the subsequent presentence report or information obtained from other reliable sources”. “Sentence is primarily a judicial responsibility * * * Any attempt to undermine judicial control in the sentencing process must be rejected as must be any attempt to undermine the prosecutor’s responsibility in recommending lesser pleas” (pp 238, 240-241). This court took the above language at face value and, in People v Maldonado (70 AD2d 308, 310), wrote that “in the light of People v Selikoff (supra), the Judge is not bound by his promise to the prosecutor.” Likewise, in People v Farrar (74 AD2d 547), we vacated a sentence where the lower court had failed to exercise its independent discretion because the prosecutor had incorporated a stiff sentence into the plea bargain. The Court of Appeals modified “to the extent of directing that the People be given the opportunity to withdraw consent to the plea in the event a lesser sentence is to be imposed” (52 NY2d *635302, 305 [per Cooke, Ch. J.]). The effect of this decision has been to overrule Maldonado and completely do away with the sentencing court’s discretion in all plea bargain cases, save those involving an “open plea.” To be sure, the Court of Appeals disclaimed this result when it wrote (pp 305-306): “Rejected at the outset is the proposition that the court, by its purported commitment to the prosecutor at the time of the plea, can be bound to impose a particular sentence. Such an approach fails to recognize the underlying principle applicable to all these situations — that the sentencing decision is a matter committed to the exercise of the courts discretion and that it can be made only after careful consideration of all facts available at the time of sentencing. The determination of an appropriate sentence requires the exercise of discretion after due consideration given to, among other things, the crime charged, the particular circumstances of the individual before the court and the purpose of a penal sanction, i.e., societál protection, rehabilitation and deterrence (see People v McConnell, 49 NY2d 340, 346; Penal Law, § 1.05, subd 5). The law and strong public policy of this State mandate that the court, detached from outside pressures often brought to bear on the prosecution and defense, make that determination. Quite simply, the court must perform the delicate balancing necessary to accommodate the public and private interests represented in the criminal process. Contrary to the People’s argument, the court cannot be deemed to have finally exercised its discretion at the time that the plea, with the proposed sentence, is accepted. While the court legitimately may indicate that a proposed sentence is fair and acceptable, the necessary exercise of discretion cannot be fixed immutably at the time of the plea, for the decision requires information that may be unavailable then. Indeed such a view of the plea bargaining process and sentencing function was expressly disapproved in People v Selikoff (35 NY2d 227).” This rings out like a strong reaffirmation of Selikoff, and the court was probably mindful of Chief Judge Breitel’s warning that “[ajbsolutes, however well intentioned, • have a perverse way of turning into plagues”. (People v Selikoff, 35 NY2d, supra, at p 245.) Accordingly, the court announced its rule as a conditional one (pp 307-308): “Where the record shows that the prosecutor’s consent to a plea is premised on a negotiated sentence and a lesser sentence is later deemed more appropriate, the People should be given the opportunity to withdraw their consent. However justified the court’s unwillingness to impose the negotiated sentence, fairness dictates that this avenue be left open. Of course, this is not to say that the People’s application must be granted in all cases, for, among other things, prejudice to a defendant following a plea may prevent restoration to status quo ante and render vacatur of the plea inappropriate (see People v McConnell, 49 NY2d 340, supra). Absent defendant’s showing of such prejudice or other circumstances militating against vacatur, however, relief to the People would be proper. In sum, a court must exercise its discretion at sentencing, notwithstanding that a sentence was negotiated at the time of the plea, and must be free to impose a lesser penalty if warranted. The court, however, should entertain an application by the People to withdraw consent to the plea if a sanction less severe than that negotiated is to be imposed.” (N omitted.) What “other circumstances militating against vacatur” might amount to, however, has never been explained, and the effect of Farrar, as noted, has been to vitiate a trial court’s discretion. Indeed, it has been argued that a “ ‘sentence bargain’ ” (52 NY2d, at p 307) binds this court in the same way, i.e., were we to reduce a sentence as “unduly harsh or severe” (CPL 470.20, subd 6), the People would have us remand the case to Supreme Court so that they could be “given the opportunity to withdraw their consent” (pp 307-308). The case at hand is, perhaps, a bad one to use in pointing up Farrar's ill effects on the administration of justice. Although, as a parent myself, I anguish for appellant’s situa*636tion, there is no getting around the fact that she shot a man five times — once in the head and four times in the back. She was indicted for second degree murder, but the prosecutor offered to let her plead gdilty to' manslaughter in the first degree on condition that the sentence be 8Vs to 25 years. In taking the plea the court stated: “I agree with you * * * that I would prefer to take an open ‘B’ plea, which would have given me the discretion to impose the sentence that I thought was most appropriate * * * While I don’t necessarily agree that the sentence that was required was eight-and-a-third to twenty-five years, and would have preferred an open plea, I cannot say that the sentence agreed upon is an unreasonable one * * * Farrar is the law and in this case I can live with it in good conscience and am prepared to carry out the bargain that was struck.” At 18, defendant was a clarinet and piano student at the Mannes School of Music. One of her teachers, Louis Gompertz, offered her the opportunity to sell marihuana on consignment, so as to relieve her mother’s financial burden. Appellant’s father had died when she was 10, and her mother has only a part-time position as a jewelry saleswoman. Within a year appellant was so in debt to Gompertz that she had dropped out of Mannes to repay the money. Allegedly Gompertz threatened her. In any event, on February 1, 1981 at 10 p.m. appellant went to the man’s apartment. He lived in Harlem and the woman took a pistol with her, one originally obtained when she carried jewelry for her mother’s business. Although she’d gone there to get more marihuana to sell, so she could repay the man faster, the two argued. Appellant shot Gompertz, rifled his apartment and fled. A month later she was arrested and indicted on two counts of murder in the second degree. After the plea allocution the sentencing court received many, many letters attesting to this woman’s sensitivity and sterling character. All of the writers agreed that the crime was horrible and punishment must be imposed — but all pleaded for lenity so that there might be some hope of rehabilitation. As one person put it, “the law must be served but surely compassion for Fran will * * * help her restore her self-esteem and dignity so that she might lead a productive life.” The Assistant Commissioner of the New York City Department of Correction wrote on appellant’s behalf, also. After discussing her behavior over niné months in prison, he wrote: “While, obviously a defendant’s deportment during confinement in jail can hardly counterbalance the price one might reasonably expect for the crime to which this defendant has conceded guilt, I do hope that Ms. Gottfried’s exceptional performance as an inmate in our system is noted.” The offer the People made to appellant was one the court was powerless to do anything about. The defendant either accepted the offer of 8Vs to 25 years or went to trial where, if convicted she would receive a maximum of 15 years to life. If the court did not agree to impose such sentence on the woman, the offer would be withdrawn. Thus, it seems that in this situation the People are effectively taking over the sentencing power since the court has no input into the sentence — in effect, no discretion. The court either agrees to impose the prosecutor’s promised sentence or the defendant is not allowed to take the plea. The net result is that the court has lost its power and discretion “detached from outside pressures often brought to bear on the prosecution and defense” (People v Farrar, 52 NY2d, supra, at p 306). Clearly, in pronouncing sentence upon this individual the court was precluded from actually considering the investigation and presentence report or any other mitigating circumstances that might have affected its deliberations. Again, it would seem that Farrar has resulted in the prosecution having assumed the power of sentencing that traditionally has rested in the court. This, I believe, is not what Farrar intended, but it is what has occurred. It may be that Farrar needs further evaluation in terms of how it has been interpreted by prosecutors and the lower courts. People v Farrar is the law. Were it not, I would vacate the *637sentence and remand for resentencing unfettered by the prosecutor’s recommendation. However, in light of Farrar I would have us exercise our discretion under CPL 470.20 (subd 6) and resentence appellant to a 5 to 15 year term.